Citation Nr: 1604237	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  08-29 973A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, including posttraumatic stress disorder and major depressive disorder.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned at a personal hearing conducted at the RO.  A transcript of this hearing has been associated with the claims folder.

The issue on appeal has been recharacterized to properly reflect the Veteran's variously diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1  (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled); McClain v. Nicholson, 21 Vet. App. 319 (2007).


FINDINGS OF FACT

1.  The Veteran was diagnosed with posttraumatic stress disorder (PTSD) and major depressive disorder during the course of this appeal.

2.  The Veteran's PTSD and major depressive disorder are related to his military service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder, to include PTSD and major depressive disorder, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f)(3) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability resulting from personal injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury incurred or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, the evidence must show: (1) the existence of a present disability; (2) inservice incurrence or aggravation of the disability; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The specific criteria applicable to claims for service connection for PTSD are set forth at 38 C.F.R. § 3.304(f).  This regulation provides that service connection for PTSD requires medical evidence diagnosing the condition in accordance with §4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The following provisions apply to claims for service connection of PTSD diagnosed during service or based on the specified type of claimed stressor:

(1) If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(2) If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f).

Following a longitudinal review of the record, the Board finds that service connection is warranted for PTSD and major depressive disorder.

In support of his claim, the Veteran reported being onboard the USS Davidson while the ship conducted a practice artillery barrage onto the shore line of an island in the Philippines, which was populated with local civilians.  The Veteran has also submitted a March 2010 polygraph test report, which was performed by a certified polygraphist.  The subject matter addressed in the polygraph testing was the Veteran's recollection as to his inservice stressor.  The report concluded that there was no deception indicated during the examination.  It also noted that the Veteran's probability of truthfulness was 98.10 percent.

Log books for the USS Davidson do not document the specific artillery barrage referenced by the Veteran.  The log books do show, however, that the ship was in the vicinity of Philippines during the Veteran's period of duty onboard the ship, and that the ship conducted routine drills.

A June 2004 VA treatment report concluded with an assessment of severe depression, which the VA physician associated with the Veteran's intense guilt and disturbing thoughts regarding his reportedly killing people in the Philippines while onboard a ship undergoing a practice attack.  Subsequent VA treatment records reflect similar findings concerning the Veteran's major depression.

A medical opinion letter, dated in July 2009, from J.S., M.D., concluded that the Veteran currently has PTSD related to his claimed inservice artillery barrage stressor.

In August 2014, the Veteran underwent a VA examination for PTSD.  The examination report noted the Veteran's inservice stressor relating to an artillery attack on a populated shore line in the Philippines.  The examiner indicated that this stressor was related to the Veteran's fear of hostile military or terrorist activity.  Following a mental status examination, the report concluded with diagnoses of PTSD and major depressive disorder, recurrent, moderate.  The examiner noted that it was not possible to determine which psychiatric symptoms he has are related to which specific diagnosis.  The examiner then opined that the Veteran's current psychiatric condition was at least as likely as not incurred in or was caused by his claimed inservice event.  In support of this opinion, the examiner noted that the Veteran did not have a history of illness prior to his military service, that his psychological symptoms appeared to begin in reaction to the incident in which he was ordered to open fire on villagers in the Philippines, and that the Veteran's symptoms meet diagnostic criteria for PTSD and are comparable to other service members who have PTSD from their military experiences.

Under these circumstances, and with full consideration of 38 C.F.R. § 3.304(f)(3), the Veteran is entitled to service connection for a psychiatric disorder, currently diagnosed as PTSD and major depressive disorder.


ORDER

Service connection for a psychiatric disorder, to include PTSD and major depressive disorder, is granted.


____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


